



NELNET, INC.
DIRECTORS STOCK COMPENSATION PLAN
(as amended through March 21, 2018)


1.
PURPOSES.



The purposes of this Nelnet, Inc. Directors Stock Compensation Plan are to
advance the interests of Nelnet, Inc. and its shareholders by providing a means
to attract, retain and motivate members of the Board of Directors of Nelnet,
Inc. upon whose judgment, initiative and efforts the continued success, growth
and development of Nelnet, Inc. is dependent.


2.
DEFINITIONS.



For purposes of the Plan, the following terms shall be defined as set forth
below:


(a)
"Board" means the Board of Directors of the Company.



(b)
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code shall be deemed to include successor
provisions thereto and regulations thereunder.



(c)
"Company" means Nelnet, Inc., a corporation organized under the laws of
Nebraska, or any successor corporation.



(d)
"Director" means a non-employee member of the Board.



(e)
"Fair Market Value" means, with respect to Shares on any day, the following:



(i)
If the Shares are at the time listed or admitted to trading on any stock
exchange, then the Fair Market Value shall be the closing selling price per
share of Shares on the day preceding the date in question on the stock exchange
which is the primary market for the Shares, as such price is officially quoted
on such exchange. If there is no reported sale of Shares on such exchange on
such date, then the Fair Market Value shall be the closing selling price on the
exchange on the last preceding date for which such quotation exists; and



(ii)
If the Shares are not at the time listed or admitted to trading on any stock
exchange but are traded in the over-the-counter market, the Fair Market Value
shall be the closing selling price per share of Shares on the day preceding the
date in question, as such price is reported by the National Association of
Securities Dealers through the NASDAQ National Market System or any successor
system. If there is no reported closing selling price for Shares on such date,
then the closing selling price on the last preceding date for which such
quotation exists shall be determinative of Fair Market Value.



(f)
"Participant" means a Director who has elected to receive Shares or defer
compensation under the Plan.



(g)
"Plan" means this Nelnet, Inc. Directors Stock Compensation Plan, as amended
from time to time.



(h)
"Plan Year" means the calendar year.



(i)
"Shares" means Class A Common Stock, $.01 par value per share, of the Company.

3.     ADMINISTRATION.


The Plan shall be administered by the Board. Subject to the express provisions
of the Plan, the Board shall have full and exclusive authority to interpret the
Plan, to make all determinations with respect to the Plan, to prescribe, amend
and rescind rules and regulations relating to the Plan, and to make all other
determinations necessary or advisable in the implementation and administration
of the Plan. The Board's interpretation and construction of the Plan shall be
conclusive and binding on all persons.





--------------------------------------------------------------------------------







4.     SHARES SUBJECT TO THE PLAN AND ANNUAL PER-DIRECTOR SHARE AWARD LIMIT.


(a)
Subject to adjustment as provided in Section 6(g), the total number of Shares
reserved for issuance under the Plan shall be 500,000.



(b)
Any Shares issued hereunder may consist, in whole or in part, of authorized and
unissued Shares or treasury Shares, including Shares acquired by purchase in the
open market or in private transactions.



(c)
The maximum aggregate grant date fair value, as computed in accordance with U.S.
generally accepted accounting principles, of Shares awarded to any single
Director hereunder during any single calendar year (including Shares which the
Director may elect to defer delivery of pursuant to Section 6), shall be
$300,000.

5.     SHARE ELECTION.
(a)
Each Director may make an election in writing on or prior to each December 31 to
receive the Director's annual retainer fees payable in the following Plan Year
in the form of Shares instead of cash. Unless the Director makes a deferral
election pursuant to Section 6 below, any Shares elected shall be payable at the
time cash retainer fees are otherwise payable. The number of Shares distributed
shall be equal to the amount of the annual retainer fee otherwise payable on
such payment date divided by 85% the Fair Market Value of a Share on such
payment date. Notwithstanding the foregoing, a Director who is first elected or
appointed to the Board may make an election under this Section 5 within thirty
(30) days of such election or appointment to the Board in respect of annual
retainer fees payable after the date of the election. Any election made under
this Section 5 shall remain in effect unless and until a new election is made in
accordance with the provisions of this Plan.



(b)
Notwithstanding any provision of this Plan to the contrary, no elections will be
available to any Director under Sections 5(a) or 6 with respect to the
Director's annual retainer fee payable for calendar year 2004. The annual
retainer fee for each Director for calendar year 2004 shall be paid as soon as
practicable following the consummation of the Company's initial public offering
and registration of the Shares issuable hereunder, and such annual retainer fee
shall be paid in the form of Shares, the number of which shall be determined by
dividing the amount of the annual retainer fee by 85% of the price paid per
Share by the initial purchasers in the Company's initial public offering.



6.     DEFERRAL ELECTION.


(a)
A Director who has elected to receive Shares pursuant to Section 5 above may
make an irrevocable election on or before the December 31 immediately preceding
the beginning of a Plan Year of the Company, by written notice to the Company,
to defer delivery of all or a designated percentage of the Shares otherwise
payable as his or her annual retainer for service as a Director for the Plan
Year. Notwithstanding the foregoing, a Director who is first elected or
appointed to the Board may make an election under this Section 6(a) within
thirty (30) days of such election or appointment to the Board in respect of
annual retainer fees payable after the date of the election.



(b)
Deferrals of Shares hereunder shall be reaffirmed by each director on an annual
basis and shall continue until the Director notifies the Company in writing, on
or prior to the December 31 immediately preceding the commencement of any Plan
Year, which he or she wishes to change his or her election hereunder.



(c)
All shares which a Director elects to defer pursuant to this Section 6 shall be
credited in the form of share units to a bookkeeping account maintained by the
Company in the name of the Director. Each such unit shall represent the right to
receive one Share at the time determined pursuant to the terms of the Plan.



(d)
As of each date on which a cash dividend is paid on Shares, there shall be
credited to each account that number of units determined by:



(i)
multiplying the amount of such dividend per Share by the number of units in such
account; and








--------------------------------------------------------------------------------





(ii)
dividing the total so determined by the Fair Market Value of a Share on the date
of payment of such cash dividend. The additions to a Director's account pursuant
to this Section 6(d) shall continue until the Director's account is fully paid.



(e)
The account of a Director shall be distributed (in the form of one Share for
each Share unit) either (x) in a lump sum at the time of termination of the
Director's service on the Board or (y) in up to five annual installments
commencing at the time of termination of the director's service on the Board, as
elected by the Director. Each Director's distribution election must be made in
writing within the later of (A) 60 days after the Effective Date of this Plan,
or (B) thirty (30) days after the Director first becomes eligible to participate
in the Plan; provided, however, that a Director may make a new distribution
election with respect to the entire portion of his or her account subject to
this Section 6(e) so long as such election is made at least one year in advance
of the Director's termination of service on the Board and provided further, that
following such new election, no distribution may occur hereunder until the fifth
anniversary following the date such payment would otherwise have been made. In
the case of an account distributed in installments, the amount of Shares
distributed in each installment shall be equal to the number of Share units in
the Director's account subject to such installment distribution at the time of
the distribution divided by the number of installments remaining to be paid.



(f)
The right of a Director to amounts described under this Section 6 shall not be
subject to assignment or other disposition by him or her other than by will or
the laws of descent and distribution. In the event that, notwithstanding this
provision, a Director makes a prohibited disposition, the Company may disregard
the same and discharge its obligation hereunder by making payment or delivery as
though no such disposition had been made.



(g)
Adjustments. In the event that any dividend in Shares, recapitalization, Share
split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or Share exchange, or other such change, affects the
Shares such that they are increased or decreased or changed into or exchanged
for a different number or kind of Shares, other securities of the Company or of
another corporation or other consideration, then in order to maintain the
proportionate interest of the Directors and preserve the value of the Directors'
Share units, (i) there shall automatically be substituted for each Share unit a
new unit representing the number and kind of Shares, other securities or other
consideration into which each outstanding Share shall be changed, and (ii) the
number and kind of shares available for issuance under the Plan shall be
equitably adjusted in order to take into account such transaction or other
change. The substituted units shall be subject to the same terms and conditions
as the original Share units.



7.     GENERAL PROVISIONS.


(a)
Compliance with Legal and Trading Requirements. The Plan shall be subject to all
applicable laws, rules and regulations, including, but not limited to, U.S.
federal and state laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required. The Company, in its
discretion, may postpone the issuance or delivery of Shares under the Plan until
completion of such stock exchange or market system listing or registration or
qualification of such Shares or other required action under any U.S. federal or
state law, rule or regulation or under laws, rules or regulations of other
jurisdictions as the Company may consider appropriate, and may require any
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Shares in
compliance with applicable laws, rules and regulations. No provisions of the
Plan shall be interpreted or construed to obligate the Company to register any
Shares under U.S. federal or state law or under the laws of other jurisdictions.



(b)
No Right to Continued Service. Neither the Plan nor any action taken thereunder
shall be construed as giving any Director the right to be retained in the
service of the Company or any of its subsidiaries or affiliates, nor shall it
interfere in any way with the right of the Company or any of its subsidiaries or
affiliates to terminate any Director's service at any time.



(c)
Taxes. The Company is authorized to withhold from any Shares delivered under
this Plan any amounts of withholding and other taxes due in connection
therewith, and to take such other action as the Company may deem advisable to
enable the Company and a Participant to satisfy obligations for the payment of
any withholding taxes and other tax obligations relating thereto. This authority
shall include authority to withhold or receive Shares or other property and to
make cash payments in respect thereof in satisfaction of a Participant's tax
obligations.








--------------------------------------------------------------------------------





(d)
Amendment. The Board may amend, alter, suspend, discontinue, or terminate the
Plan without the consent of shareholders of the Company or Participants, except
that any such amendment, alteration, suspension, discontinuation, or termination
shall be subject to the approval of the Company's shareholders if such
shareholder approval is required by any U.S. federal law or regulation or the
rules of any stock exchange or automated quotation system on which the Shares
may then be listed or quoted; provided, however, that, without the consent of an
affected Participant, no amendment, alteration, suspension, discontinuation or
termination of the Plan may impair the rights or, in any other manner, adversely
affect the rights of such Participant under any award theretofore granted to him
or her or compensation previously deferred by him or her hereunder.



(e)
Unfunded Status of Awards. The Plan is intended to constitute an "unfunded" plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to a deferral election, nothing contained in the
Plan shall give any such Participant any rights that are greater than those of a
general unsecured creditor of the Company; provided, however, that the Company
may authorize the creation of trusts or make other arrangements to meet the
Company's obligations under the Plan to deliver cash, Shares, or other property
pursuant to any award, which trusts or other arrangements shall be consistent
with the "unfunded" status of the Plan unless the Company otherwise determines
with the consent of each affected Participant.



(f)
Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board nor
its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensation arrangements as it may deem desirable, and such arrangements
may be either applicable generally or only in specific cases.



(g)
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan. The number of Shares to be issued or delivered shall be rounded to
the nearest whole Share in lieu of such fractional Shares.



(h)
Governing Law. The validity, construction, and effect of the Plan shall be
determined in accordance with the laws of the State of New York, without giving
effect to principles of conflict of laws thereof.



(i)
Effective Date; Plan Termination. The Plan as amended and restated shall become
effective as of October 21, 2003 (the "Effective Date"). The Plan shall
terminate as to future awards, at such time as no Shares remain available for
issuance pursuant to Section 4, and the Company has no further obligations with
respect to any compensation deferred under the Plan.



(j)
Titles and Headings. The titles and headings of the Sections in the Plan are for
convenience of reference only. In the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.






